ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_03_EN.txt. 277

DECLARATION OF JUDGE SHI

I have voted in favour of the operative paragraphs of the Advisory
Opinion of the Court, because I am generally in agreement with its
reasoning and conclusions.

However, I have reservations with regard to the role which the Court
assigns to the policy of deterrence in determining lex lata on the use of
nuclear weapons.

Thus, for instance, paragraph 67 of the Opinion states

“Tt [the Court] notes that it is a fact that a number of States
adhered to that practice during the greater part of the Cold War and
continue to adhere to it. Furthermore, the members of the interna-
tional community are profoundly divided on the matter of whether
non-recourse to nuclear weapons over the past 50 years constitutes
the expression of an opinio juris. Under these circumstances the
Court does not consider itself able to find that there is such an opinio
juris.”

Then in the crucial paragraph 96 it is stated

“nor can it [the Court] ignore the practice referred to as ‘policy of
deterrence’, to which an appreciable section of the international
community adhered for many years”.

In my view, “nuclear deterrence” is an instrument of policy which cer-
tain nuclear-weapon States use in their relations with other States and
which is said to prevent the outbreak of a massive armed conflict or war,
and to maintain peace and security among nations. Undoubtedly, this
practice of certain nuclear-weapon States is within the realm of interna-
tional politics, not that of law. It has no legal significance from the stand-
point of the formation of a customary rule prohibiting the use of nuclear
weapons as such. Rather, the policy of nuclear deterrence should be an
object of regulation by law, not vice versa. The Court, when exercising its
judicial function of determining a rule of existing law governing the use
of nuclear weapons, simply cannot have regard to this policy practice of
certain States as, if it were to do so, it would be making the law accord
with the needs of the policy of deterrence. The Court would not only be
confusing policy with law, but also taking a legal position with respect to
the policy of nuclear deterrence, thus involving itself in international poli-
tics — which would be hardly compatible with its judicial function.

Also, leaving aside the nature of the policy of deterrence, this “appre-
ciable section of the international community” adhering to the policy of

55
278 THREAT OR USE OF NUCLEAR WEAPONS (DECL. SHI)

deterrence is composed of certain nuclear-weapon States and those States
that accept the protection of the “nuclear umbrella”. No doubt, these
States are important and powerful members of the international commu-
nity and play an important role on the stage of international politics.
However, the Court, as the principal judicial organ of the United Nations,
cannot view this “appreciable section of the international community” in
terms of material power. The Court can only have regard to it from the
standpoint of international law. Today the international community of
States has a membership of over 185 States. The appreciable section of
this community to which the Opinion refers by no means constitutes a
large proportion of that membership, and the structure of the interna-
tional community is built on the principle of sovereign equality. There-
fore, any undue emphasis on the practice of this “appreciable section”
would not only be contrary to the very principle of sovereign equality of
States, but would also make it more difficult to give an accurate and
proper view of the existence of a customary rule on the use of the
weapon.

(Signed) Sui Jiuyong.

56
